Citation Nr: 1525533	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO. 13-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has indicated that his service-connected disabilities interfere with his ability to obtain or maintain substantially gainful employment, and therefore the issue of entitlement to TDIU has been raised.

The Board remanded the issues on appeal for additional development in July 2014. The requested records and examination having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran filed a timely notice of disagreement with the November 2008 rating decision that declined to reopen a claim for service connection for tinnitus. The claim was then subsequently reopened and granted in the October 2011 decision. As this constitutes a full grant of the benefits sought on appeal as to that claim, the issue is no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In April 2015 correspondence the Veteran's representative withdrew as the Veteran's representative. No new power of attorney form has been submitted. Therefore, the Veteran is considered to be unrepresented at the present time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDINGS OF FACT

1. In signed April 2015 correspondence, prior to the promulgation of a Board decision, the Veteran's representative indicated that the Veteran wished to withdraw his appeal for an increased rating for PTSD.

2. As the issue of entitlement to TDIU arose out of the claim for an increased rating for PTSD, the April 2015 withdrawal of the claim for an increased rating for PTSD also effectively operates as a withdrawal of the inferred claim of entitlement to TDIU that arose out of the claim for an increased rating.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial rating in excess of 50 percent for PTSD. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to TDIU. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). A remand is in the nature of a preliminary order and does not constitute a final decision of the Board. 38 C.F.R. § 20.1100(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

Following the July 2014 Board remand, the Veteran's representative in signed April 2015 correspondence indicated that the Veteran wished to withdraw his appeal for an increased rating for PTSD. While only noting the claim for an increased rating, the issue of entitlement to TDIU arose as part and parcel of the Veteran's initial increased rating claim. See Rice, 22 Vet. App. at 453-54. As such, the Board finds that the withdrawal of the claim underlying the issue of entitlement to TDIU also operates as a withdrawal of the inferred claim of TDIU. Id. 

Further, this interpretation is supported in this case by the private attorney's statements in his withdrawal of his representation. The representative indicated that the withdrawal would not adversely affect the Veteran's interests as he had "already elected to withdraw his appeal from VA adjudication." See April 2015 Representative Statement. This statement reflects intent to withdraw the Veteran's claim in its entirety, and not just a portion thereof. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on the matters. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).


ORDER

The appeal for entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.

The appeal for entitlement to TDIU is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


